        Case 1:20-cv-11479-LTS Document 62 Filed 08/19/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
_______________________________
                                 )
James Koppel,                    )
                                 )
           Plaintiff,            )
                                 )
      v.                         )
                                 )     Civil Action No. 1:20-cv-11479-LTS
William Moses,                   )
                                 )
           Defendant.            )
_______________________________)

                 Opposition to Motion for Dismissal of Count V

      Plaintiff James Koppel by his attorneys hereby opposes the motion by the

defendant to dismiss Count V of the Amended Complaint. In support of this

opposition Koppel relies on the memorandum of law concurrently filed.

                                           Respectfully submitted,

                                           James Koppel,
                                           By his Attorneys,

                                           /s/ Paul G. Boylan
                                           ___________________________
                                           Paul G. Boylan, BBO 052320
                                           Ben Dunlap, BBO 661648
                                           Freeman Mathis & Gary, LLP
                                           60 State Street, Suite 600
                                           Boston, Massachusetts 02109
                                           pboylan@fmglaw.com
                                           bdunlap@fmglaw.com
                                           Tel: (617) 963-5972
Dated: August 19, 2021
         Case 1:20-cv-11479-LTS Document 62 Filed 08/19/21 Page 2 of 2




                                 Certificate of Service

       I hereby certify that the within document filed through the CM/ECF system
will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first-class mail to any non-registered participants.



                                               /s/ Paul G. Boylan
Dated: August 19, 2021                         ______________________________
                                               Paul G. Boylan




                                           2
